             Case 1:18-cv-11940-AT Document 80 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CASA EXPRESS CORP, as Trustee of CASA
EXPRESS TRUST,
                                                              18 Civ. 11940
                                    Plaintiff,
                                                              [rel. 19-cv-3123 & 19-cv-11018]
                       v.
                                                              STIPULATION AND PROPOSED
BOLIVARIAN REPUBLIC OF
                                                              ORDER FOR SETTLEMENT OF
VENEZUELA,
                                                              ATTORNEY’S FEES AND COSTS
                                    Defendant.


        WHEREAS the Court, on October 16, 2020, entered judgment in favor of Casa Express and against

the Republic (ECF No. 77, the “Judgment”);

        WHEREAS the Judgment provides for an award of “attorney’s fees and costs in an amount to be

determined” (Ibid.);

        WHEREAS the Court directed Casa Express to submit a motion for the same by October 30, 2020

(ECF No. 75 at 15);

        WHEREAS the Court, on October 28, 2020, extended that deadline to November 20, 2020 (ECF

No. 79);

        WHEREAS Casa Express has provided the Republic detailed records itemizing the time and

expenses incurred by its attorneys, Wallison & Wallison LLP, along with the terms of its engagement of

that firm; and

        WHEREAS the Republic, after review of those records and terms, is satisfied that an award of

$300,000 for attorney’s fees and costs incurred in this action is a “reasonable” amount of attorney’s fees

and costs considering the relevant factors for an award of attorney’s fees and costs;

        IT IS HEREBY STIPULATED AND AGREED BETWEEN THE PARTIES, BY AND

THROUGH THEIR UNDERSIGNED COUNSEL, AND ORDERED BY THE COURT, AS FOLLOWS:

        1.       That judgment for attorney’s fees and costs in the amount of $300,000, plus post-


                                                     1
            Case 1:18-cv-11940-AT Document 80 Filed 11/19/20 Page 2 of 2




judgment interest as set forth in 28 U.S.C. § 1961(a), be granted to Casa Express and against the

Republic; and

       2.       That Casa Express, within seven days of the date the Court enters this stipulation

and proposed order, shall submit a proposed amended Judgment consistent with this stipulation

and proposed order.

Dated: New York, New York
       November 19, 2020

 WALLISON & WALLISON LLP                        ARNOLD & PORTER KAYE SCHOLER LLP

 /s/ Jeremy Wallison                            /s/ Kent Yalowitz

 Jeremy L. Wallison, Esq.                       Kent A. Yalowitz, Esq.
 jw@wallisonllp.com                             Kent.Yalowitz@arnoldporter.com
 20 East 69th Street, Suite 5A                  250 West 55th Street
 New York, New York 10021                       New York, New York 10019
 (212) 292-1011                                 (212) 836-8000

 Counsel for Casa Express Corp,                 Attorneys for the Bolivarian Republic of
 as Trustee of Casa Express Trust               Venezuela


                                                SO ORDERED:

                                                _______________________________
                                                Analisa Torres, U.S.D.J.




                                                2
